            Case 2:20-cv-01427-CRE Document 1 Filed 09/21/20 Page 1 of 15




                                   UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF PENNSYLVANIA
     ------------------------------------------------------ x
                                                            :
     MARK LEE,                                                                  2:20-cv-1427
                                                            : Civil Action No. _______
     on behalf of himself and                               :
     similarly situated employees,                          :
                                                            : INDIVIDUAL AND
                       Plaintiff,                           : COLLECTIVE/CLASS
                                                            : ACTION COMPLAINT
                               v.                           :
                                                            :
     BRIDGESTONE AMERICAS, INC.,                            : Jury Trial Demanded
     and BRIDGESTONE RETAIL                                 :
     OPERATIONS, LLC,                                       :
                                                              Electronically Filed
                                                            :
                       Defendants.
     ------------------------------------------------------ X
                INDIVIDUAL AND COLLECTIVE/CLASS ACTION COMPLAINT
                                Nature of the Action, Jurisdiction, and Venue

1.        This is an individual and collective/class action under the Fair Labor Standards Act of
          1938 (FLSA), 29 U.S.C. §§ 207(a) & 216(b), the Pennsylvania Minimum Wage Act
          (PMWA), 43 P.S. §§ 333.104(c) & 333.113, the common law of contracts, and the
          Pennsylvania Wage Payment and Collection Law (WPCL), 43 P.S. § 260.3.
2.        Jurisdiction of this court is invoked under 28 U.S.C. § 1331 and, for the state law claims,
          28 U.S.C. § 1367(a) and 28 U.S.C. § 1332(d).
3.        The actions and policies alleged to be unlawful were committed in whole or in part
          around Pittsburgh, PA, where Plaintiff worked for Defendants. This action is within the
          jurisdiction of, and venue is proper in, the United States District Court for the Western
          District of Pennsylvania.
                                                 Parties
4.        Plaintiff Mark Lee resides in Oakdale, PA 15071. Plaintiff has worked for Defendants
          Bridgestone Americas, Inc., specifically the subsidiary Bridgestone Retail Operations,
          LLC, from in or about September 2018 through the present at various stores owned and
          operated by Defendants (Pittsburgh (Banksville), PA; Moon Township, PA; Robinson

                                                                                          Page 1 of 15
        Case 2:20-cv-01427-CRE Document 1 Filed 09/21/20 Page 2 of 15




      Township, PA; West Mifflin (Century III), PA; Steubenville, OH) throughout his
      employment.
5.    Plaintiff has regularly performed work within the states of Pennsylvania and Ohio.
6.    Defendant     Bridgestone    Americas,     Inc.   (hereafter   “Defendant     Bridgestone
      Americas” or “Bridgestone Americas”), is a global leader in tire technology with a
      family of enterprises including more than 50 production facilities and 55,000 employees
      throughout the Americas. Defendant Bridgestone Americas, Inc., maintains its corporate
      headquarters at 200 4th Avenue S., Nashville, TN 37201.
7.    Defendant Bridgestone Retail Operations, LLC (hereafter “Defendant Bridgestone
      Retail” or “Bridgestone Retail”), is a subsidiary of Bridgestone Americas, Inc.,
      operating more than 2,000 stores throughout the United States specializing in consumer
      replacement tires and complete automotive maintenance and repairs.               Defendant
      Bridgestone Retail maintains its headquarters at 200 4th Avenue S., Nashville, TN 37201.
8.    At all relevant times Defendants have been an enterprise engaged in interstate commerce
      with annual revenues in excess of $500,000 and have been subject to the provisions of
      Section 203(s)(1) of the FLSA.
9.    Defendants employ in excess of 10,000 full-time employees.
10.   Defendants have annual revenues in excess of $1 billion.
11.   Defendants regularly employ individuals in the state of Pennsylvania and other states,
      including Plaintiff, in the performance of work on behalf of Defendants and are subject to
      the provisions of the PMWA and comparable wage laws in states other than
      Pennsylvania.
                                     Statement of Claims
12.   Plaintiff has worked for Defendants as a Manager of Tire Sales since September 2018.
13.   While working for Defendants, Plaintiff has worked in various stores owned and operated
      by Defendants, including stores located in Pittsburgh (Banksville), PA; Moon Township,
      PA; Robinson Township, PA; West Mifflin (Century III), PA; and Steubenville, OH.
14.   Since he began working for Defendants, Plaintiff has been a W-2 employee.
15.   Plaintiff’s primary duty as a Manager of Tire Sales has been to oversee the sale of tires to

                                                                                     Page 2 of 15
        Case 2:20-cv-01427-CRE Document 1 Filed 09/21/20 Page 3 of 15




      Defendants’ customers and to perform whatever manual tasks (such as removing and
      installing new tires) are necessary to repair and replace tires.
16.   Plaintiff has been paid as an hourly employee (most recently at an hourly rate of around
      $21 per hour).
17.   Plaintiff has also been paid certain bonuses based on the sale of tires and services.
18.   Plaintiff typically has been scheduled to work five shifts each week, with each shift
      usually being scheduled for 8.5 hours.
19.   Plaintiff has been a non-exempt employee within the meaning of the FLSA and the
      PMWA.
20.   Plaintiff has regularly worked more than 40 hours in workweeks.
21.   Plaintiff has been entitled to payment of his promised straight time wages for the hours
      worked in all workweeks, including both non-overtime workweeks and overtime
      workweeks.
22.   Plaintiff has been entitled to payment of overtime at one-and-one-half times his regular
      rate of pay for the hours worked in excess of forty hours in workweeks.
23.   For tracking the time Plaintiff has worked for Defendants, Plaintiff has clocked in and out
      each day by punching into a computerized, nationwide time-keeping system when he
      starts to work at the beginning of the day, when (if at all) he takes a lunch break, and
      when he stops working at the end of the day.
24.   Since he began working for Defendants, Plaintiff has been subjected to certain common,
      nationwide corporate policies and practices regarding time-keeping that are the subject of
      this lawsuit—those common, nationwide policies and practices are described below in
      paragraphs 41 through 56.
25.   As a Manager of Tire Sales, Plaintiff has reported to a Store Manager, who reports to a
      District Manager, who reports to a Regional Manager, who reports to a Regional
      Manager VP, who reports to executives at Defendants’ headquarters.
26.   In the last three years (i.e., since September 21, 2017), there have been thousands of other
      Managers of Tire Sales performing the same primary duties as Plaintiff working at
      Defendants’ stores across the country. (“Other Managers of Tire Sales”)

                                                                                      Page 3 of 15
        Case 2:20-cv-01427-CRE Document 1 Filed 09/21/20 Page 4 of 15




27.   The Other Managers of Tire Sales, like Plaintiff, have been treated as hourly employees
      (with hourly rates around $20 an hour).
28.   The Other Managers of Tire Sales, like Plaintiff, have been treated as W-2 employees.
29.   The Other Managers of Tire Sales, like Plaintiff, have been paid bonuses based on the
      sale of tires and services.
30.   The Other Managers of Tire Sales, like Plaintiff, have tracked time worked for
      Defendants by clocking in each day in and out each day by punching into a computerized,
      nationwide time-keeping system when they start to work at the beginning of the day,
      when (if at all) they take a lunch break, and when they stop working at the end of the day.
31.   The timekeeping system used by the Other Managers of Tire Sales is the same
      timekeeping system as the one that Plaintiff punched in and out of since he began
      working for Defendants.
32.   The Other Managers of Tire Sales, like Plaintiff, have regularly worked overtime.
33.   The Other Managers of Tire Sales, like Plaintiff, have been subject to certain common,
      nationwide corporate policies and practices regarding time-keeping that are the subject of
      this lawsuit—those common, nationwide policies and practices are described below in
      paragraphs 41 through 56.
34.   The Other Managers of Tire Sales, like Plaintiff, have reported to their respective Store
      Managers, who in turn report to their respective Regional Managers, who in turn report to
      a Regional Manager VP who reports to executives at Defendants’ headquarters.
35.   In other words, the Other Managers of Tire Sales have the same chain of command as
      Plaintiff: Manager of Tire Sales, to Store Manager, to Regional Manager, to Regional
      Manager VP, to Defendants’ executive headquarters.
36.   In addition to Plaintiff and the Other Managers of Tire Sales, there have also been
      thousands of other hourly workers (“Other Hourly Workers”) employed in Defendants’
      stores, including Service Managers, Sales Representatives, and Maintenance Technicians.
37.   Like Plaintiff and the Other Managers of Tire Sales, the Other Hourly Workers are W-2
      employees of Defendants who have used the same timekeeping systems and reported up
      through the same chains of command starting with their respective Store Managers.

                                                                                    Page 4 of 15
         Case 2:20-cv-01427-CRE Document 1 Filed 09/21/20 Page 5 of 15




38.    Like Plaintiff and the Other Managers of Tire Sales, the Other Hourly Workers have
       punched into and out of the common, nationwide timekeeping system (as described
       above in ¶¶ 30 & 31), have regularly worked overtime, and have been subject to certain
       common, nationwide corporate policies and practices regarding time-keeping that are the
       subject of this lawsuit—those common, nationwide policies and practices are described
       below in paragraphs 41 through 56.
39.    Plaintiff, the Other Managers of Tire Sales, and the Other Hourly Workers are similarly
       situated employees for purposes of this lawsuit. Hereinafter, this Complaint refers to
       Plaintiff, the Other Managers of Tire Sales, and the Other Hourly Workers collectively as
       the “Putative Class Members”.
40.    Defendants, sophisticated employers with knowledge of their obligations under the FLSA
       and state wage-and-hour laws including the PMWA, have understood they are required to
       maintain accurate records of time worked by the Putative Class Members.
Modification of time records:
41.    Notwithstanding this knowledge, Defendants have knowingly and intentionally modified
       the time records of Plaintiff and the other Putative Class Members since at least
       September 2017.
42.    This falsification of time records has resulted in the systematic understatement of hours
       worked by Plaintiff and the other Putative Class Members, which, because they are
       hourly employees, directly results in their underpayment of wages owed.
43.    One manner in which this falsification occurs is the following:            in Defendants’
       nationwide computerized timekeeping system, Defendants change (override) the Putative
       Class Members’ raw timekeeping entries by adding a lunchbreak where Plaintiff and the
       other Putative Class Members did not take or record such a lunchbreak. The insertion of
       these lunchbreaks has resulted in the systematic understatement of hours worked (and
       therefore wages owed) to Plaintiff and the other Putative Class Members.
44.    Defendants also routinely and as a matter of common, nationwide corporate policy and
       practice alter (override) the Putative Class Members’ time records in order to reduce the
       compensable work time for times other than the lunch breaks.         In particular, these

                                                                                    Page 5 of 15
         Case 2:20-cv-01427-CRE Document 1 Filed 09/21/20 Page 6 of 15




       overrides are made to conform to a nationwide policy and practice of preventing and/or
       minimizing overtime hours—thus the overrides are targeted toward workweeks in which,
       without the overrides, a Putative Class Member would otherwise be entitled to substantial
       overtime.
45.    Defendants regularly alter (override) the time records for times other than lunchbreaks for
       the same reason they alter (override) the time records for lunchbreaks:        reduce the
       compensable work time and reduce or avoid the payment of overtime.
46.    The software systems that Defendants use to track the hours worked and wages owed to
       Plaintiff and the other Putative Class Members tracks the workers’ raw time entries and
       also tracks the alterations (overrides) made by Defendants to understate and suppress the
       hours and wages for the Putative Class Members.
47.    This nationwide policy and practice of altering (overriding) time records results in
       violations of the FLSA, the PMWA, the wage laws of states other than PA and the
       common law.
Systematic undercounting of time worked:
48.    In addition to altering (overriding) the time records of Plaintiff and the other Putative
       Class Members, Defendants have also as a matter of common, nationwide corporate
       policy and practice systematically undercounted time worked by Plaintiff and the
       similarly situated hourly workers.
49.    Specifically, the time-keeping system implemented and maintained by Defendants at the
       corporate level and applied in its 2,000+ stores, including the stores where Plaintiff
       worked, has included a feature that delays by multiple minutes the punch-in time (i.e., the
       “start” time) for each shift worked by Plaintiff and the other Putative Class Members.
50.    This feature of Defendants’ time-keeping system appears to be designed to “shave” time
       from the hourly employees—notably, the time-keeping system accurately tracks the
       punch-out time for a given shift (i.e., the “end” time), but it systematically delays the
       punch-in time, thus misstating the hours worked by Plaintiff and the other Putative Class
       Members in a manner that is always and systematically in favor of the Defendants.
51.    The result of this automatic time-shaving is that the work time credited to Plaintiff and

                                                                                     Page 6 of 15
         Case 2:20-cv-01427-CRE Document 1 Filed 09/21/20 Page 7 of 15




       the other Putative Class Members is systematically less than the actual work time.
52.    The result of Defendants’ systematic reduction in the amount of work time credited to
       Plaintiff and the other Putative Class Members is that Plaintiff and the other Putative
       Class Members are denied regular wages and overtime wages otherwise due.
53.    Plaintiff has complained multiple times about the falsification of time records in the
       manners described in this Complaint, including the systematic undercounting of time
       worked and the failure to pay regular wages and overtime wages.
54.    Notwithstanding these complaints Defendants have failed to correct the common,
       nationwide corporate policies and practices giving rise to Plaintiff’s complaints.
55.    Defendants’ common, nationwide corporate policies and practices of failing to maintain
       accurate records of time worked, falsifying time records, and systematically
       undercounting time worked by Plaintiff and the similarly situated hourly workers, with
       the resulting failure to pay straight time and overtime wages due, are violations of the
       FLSA, the PMWA the wage laws of states other than PA and the common law.
56.    Defendants have knowingly and intentionally violated the FLSA’s explicit requirement at
       29 U.S.C. §211(c) that they maintain accurate records of time worked, and at 29 U.S.C.
       §207(a) that they pay for overtime worked.
Miscalculating overtime pay to take into account bonuses:
57.    In addition to systematically modifying time records (supra ¶¶ 41-47) and shaving time
       (supra ¶¶ 48-56), Defendants have also knowingly and intentionally violated the FLSA in
       another way: Defendants have failed to properly include bonus pay into the calculation
       of Plaintiff’s and certain other Putative Class Members’ regular rate of pay for purposes
       of calculating overtime.
58.    Hereinafter, this Complaint refers to the Putative Class Members who received bonuses
       as part of their compensation as “Bonus Recipients,” a subclass that includes among
       others Plaintiff, Other Managers of Tire Sales, Service Managers and Sales
       Representatives.
59.    Plaintiff and the Bonus Recipients have been paid weekly bonuses based on performance
       such as tire sales, warranty services, and credit card applications.

                                                                                      Page 7 of 15
          Case 2:20-cv-01427-CRE Document 1 Filed 09/21/20 Page 8 of 15




60.     These bonuses have regularly been earned in overtime weeks.
61.     Under the FLSA and other applicable wage-and-hour laws, these bonuses must be
        included in an employee’s total compensation for purposes of calculating their overtime
        pay.
62.     Notwithstanding the legal obligation to include any bonuses earned in overtime weeks in
        the calculation of overtime due to Plaintiff and the other Bonus Recipients, Defendants
        have failed to do so as a matter of common, nationwide corporate policy and practice.
63.     Defendants, sophisticated employers with knowledge of their obligations under the FLSA
        and the PMWA, have understood they are required to include all compensation, including
        bonuses, when determining the rate for overtime payments.
      Failure to pay promised wages:
64.     Defendants have also violated the common law of contract by failing to pay the promised
        wages due to Plaintiff and the other Putative Class Members.
65.     Defendants made clear and definite promises to Plaintiff and the other Putative Class
        Members that they would be paid a certain hourly amount for each hour, or increment of
        an hour, worked.
66.     Plaintiff and the other Putative Class Members have acted on this promise expecting to be
        paid for time worked at the promised hourly amount.
67.     The promise by Defendants, and the actions of Plaintiff and the other Putative Class
        Members in accepting this promise by performing the work, created an enforceable
        contractual duty by Defendants to pay the promised hourly amount.
68.     Defendants have no good-faith basis on which to withhold the promised wages.
69.     As a result of Defendants’ breaches, Plaintiff and the other Putative Class Members have
        been denied the benefit of the bargain, and have suffered damages in the form of unpaid
        wages.
70.     Defendants’ violations of the FLSA, the PMWA, the WPCL and the common law have
        been knowing, willful and in reckless disregard of the law.




                                                                                    Page 8 of 15
        Case 2:20-cv-01427-CRE Document 1 Filed 09/21/20 Page 9 of 15




                              Collective/Class Action Averments
71.   As noted above, there have been thousands of similarly situated hourly workers (i.e.,
      Putative Class Members as defined above) who have been employed by Defendants since
      September 2017 (three years prior to the filing of this Complaint).
72.   The Putative Class Members, like Plaintiff, have been subject to common, nationwide
      corporate rules and policies regarding time-keeping that result in their being denied
      regular pay and overtime pay in violation of the FLSA, the PMWA, the wage laws of
      states other than PA and the common law, as described in paragraphs 41 through 56
      above.
73.   The Putative Class Members have all been W-2 employees of Defendants.
74.   The Putative Class Members have regularly worked overtime hours.
75.   The Putative Class Members have been denied payment of their straight wages and
      overtime wages due to Defendants’ knowing violation of its obligation to maintain
      accurate records of time worked, and to pay its hourly employees for all time worked,
      pursuant to the nationwide timekeeping policies and practices described above in
      paragraphs 41 through 56.
76.   Defendants have knowingly and intentionally failed to pay the Putative Class Members
      for their overtime hours either at the straight rate or proper overtime rate.
77.   Defendants have also failed to properly calculate overtime due to Plaintiff and the other
      Bonus Recipients, as described above in paragraphs 57 through 63.
78.   Defendants’ failure to pay overtime due to the Putative Class Members over the past
      three years, their failure to pay straight time due to the Putative Class Members either in
      non-overtime workweeks or in overtime workweeks, and their failure to maintain
      accurate records of time worked by these hourly employees has been in violation of the
      FLSA, PMWA, and other applicable state wage-and-hour laws.
79.   As with Plaintiff, Defendants have also, as a matter of common policy, breached their
      contractual duty to pay the Putative Class Members their promised straight wages for all
      hours worked.
80.   Defendants have knowingly and intentionally violated the FLSA, the PMWA, the WPCL

                                                                                      Page 9 of 15
       Case 2:20-cv-01427-CRE Document 1 Filed 09/21/20 Page 10 of 15




      and the common law in failing to pay straight wages and overtime wages and failing to
      maintain accurate time records of the employees they paid hourly.
81.   Furthermore, Defendants have also knowingly and intentionally violated the FLSA, the
      PMWA, and other applicable wage-and-hour laws by failing, as a matter of common
      policy, to take into account bonuses paid to the Bonus Recipients when calculating the
      overtime pay for these workers.
82.   Plaintiff and the other Bonus Recipients as defined above in paragraph 58 routinely
      received bonus payments.
83.   Defendants did not include these bonuses when calculating the proper overtime rate used
      to determine overtime pay when Plaintiff and the other Bonus Recipients worked
      overtime.
             COUNT I: VIOLATION OF THE FLSA: OVERTIME (NATIONWIDE)
             Individual and Collective Action for all Putative Class Members

84.   Plaintiff incorporates by reference the preceding paragraphs of this complaint.
85.   Plaintiff and the other Putative Class Members are employees of Defendants within the
      meaning of the FLSA.
86.   Defendants are employers within the meaning of the FLSA.
87.   Plaintiff and the other Putative Class Members have been non-exempt within the meaning
      of the FLSA.
88.   Plaintiff and the other Putative Class Members have regularly worked more than forty
      hours per week (overtime work).
89.   Plaintiff and the other Putative Class Members have been subjected to common,
      nationwide corporate policies and practices that result in the falsification of time records
      and, in turn, the underpayment of regular wages and overtime wages otherwise due, as
      described in paragraphs 41 through 56 above.
90.   Defendants’ failure to pay the straight wages and overtime wages due in overtime weeks
      to Plaintiff and the other Putative Class Members has violated and continues to violate
      the FLSA.
91.   For at least the past three years, Defendants’ violations of the FLSA are knowing, willful,

                                                                                   Page 10 of 15
        Case 2:20-cv-01427-CRE Document 1 Filed 09/21/20 Page 11 of 15




       and in reckless disregard of the FLSA’s record-keeping and overtime requirements.
92.    Plaintiff and the other Putative Class Members are entitled to recover from Defendants
       the overtime pay improperly withheld by Defendants, plus interest, attorneys’ fees, and
       costs.
93.    Plaintiff and the other Putative Class Members are also entitled to recover liquidated
       damages under 29 U.S.C. §§ 207(a) & 216(b).
COUNT II: VIOLATION OF THE PMWA: (43 P.S. §§ 333.104(a), 333.104(c) & 333.113)
     Individual and Class Action for all Putative Class Members at PA Stores

94.    Plaintiff incorporates by reference the preceding paragraphs of this complaint.
95.    Plaintiff and the other Putative Class Members who worked at Defendants’ stores in
       Pennsylvania have been employees of Defendants within the meaning of the PMWA.
96.    More than 500 of the Putative Class Members have worked at Defendants’ stores in
       Pennsylvania.
97.    Defendants are employers of these individuals within the meaning of the PMWA.
98.    Plaintiff and the other Putative Class Members who worked at Defendants’ stores in
       Pennsylvania have been non-exempt within the meaning of the PMWA.
99.    Plaintiff and the other Putative Class Members who worked at Defendants’ stores in
       Pennsylvania have regularly worked more than forty hours per week (overtime work).
100.   Plaintiff and the other Putative Class Members who worked at Defendants’ stores in
       Pennsylvania have been subjected to common, nationwide corporate policies and
       practices that result in the falsification of time records and, in turn, the underpayment of
       regular wages and overtime wages otherwise due under the PMWA.
101.   Defendants’ failure to pay the straight wages and overtime wages due in overtime weeks
       to Plaintiff and the other Putative Class Members who worked at Defendants’ stores in
       Pennsylvania has violated and continues to violate the PMWA.
102.   For at least the past three years, Defendants’ violations of the PMWA are knowing,
       willful, and in reckless disregard of the PMWA’s overtime requirements.
103.   Plaintiff and the other Putative Class Members who worked at Defendants’ stores in
       Pennsylvania are entitled to recover from Defendants the overtime pay improperly

                                                                                    Page 11 of 15
        Case 2:20-cv-01427-CRE Document 1 Filed 09/21/20 Page 12 of 15




       withheld by Defendants, plus interest, attorneys’ fees, and costs.
                  COUNT III: BREACH OF CONTRACT (NATIONWIDE)
                  Individual and Class Action for all Putative Class Members

104.   Plaintiff incorporates by reference the preceding paragraphs of this complaint.
105.   Plaintiff and the other Putative Class Members were promised by Defendants to be paid
       an hourly rate of pay for work performed.
106.   Plaintiff and the other Putative Class Members have acted in reliance on the promise
       made by Defendants.
107.   The promise by Defendants, and the actions by Plaintiff and the other Putative Class
       Members taken in reliance on this promise, created an enforceable contractual duty of
       Defendants to pay Plaintiff and Plaintiff and the other Putative Class Members the
       promised hourly rate for work performed.
108.   Despite these promises Defendants failed as a matter of common corporate policy to pay
       Plaintiff and the other Putative Class Members at the promised hourly rate for time
       worked.
109.   Defendants’ failure to pay the promised hourly rate to Plaintiff and the other Putative
       Class Members constitutes a breach of their contractual duty to Plaintiff and similarly
       situated workers.
110.   Defendants have no good faith basis for breaching their duty to Plaintiff and the other
       Putative Class Members.
111.   Plaintiff and the other Putative Class Members are entitled to the benefit of the bargain
       (unpaid wages), plus interest and compensatory damages consistent with the common
       law.
                         COUNT IV: VIOLATION OF THE WPCL
                 Individual and Class Action: All Hourly Workers at PA Stores

112.   Plaintiff incorporates by reference the preceding paragraphs of this complaint.
113.   Defendants’ contractual obligation to pay Plaintiff and the other Putative Class Members
       who worked at Defendants’ stores in Pennsylvania created obligations under the WPCL,
       43 P.S. § 260.1 et seq.
114.   The compensation Defendants failed to pay to Plaintiff and the other Putative Class
                                                                             Page 12 of 15
        Case 2:20-cv-01427-CRE Document 1 Filed 09/21/20 Page 13 of 15




       Members who worked at Defendants’ stores in Pennsylvania constitute wages within the
       meaning of the WPCL.
115.   Defendants violated the WPCL by failing to pay wages owed to the Plaintiff and the
       other Putative Class Members who worked at Defendants’ stores in Pennsylvania.
116.   Defendants did not and do not have any good-faith basis for withholding the wages.
117.   Plaintiff and the other Putative Class Members who worked at Defendants’ stores in
       Pennsylvania are entitled to their unpaid wages as well as statutory penalties (25% of unpaid
       wages), pre-judgment and post-judgment interest, attorney’s fees, and costs.
                COUNT V: VIOLATION OF THE FLSA (NATIONWIDE)
                  Individual and Class Action for all Bonus Recipients

118.   Plaintiff incorporates by reference the preceding paragraphs of this complaint.
119.   As noted above, this Complaint refers to Putative Class Members who received bonuses
       as part of their compensation as “Bonus Recipients,” a subclass that includes among
       others Plaintiff, Other Managers of Tire Sales, Service Managers and Sales
       Representatives.
120.   Plaintiff and the other Bonus Recipients have regularly worked in excess of 40 hours in
       workweeks.
121.   Defendants have failed, as a matter of common, nationwide corporate policy and practice,
       to include bonuses in the calculation of the overtime due in overtime weeks for Plaintiff
       and the other Bonus Recipients.
122.   Defendants’ failure to include the calculation of bonuses in the overtime due to Plaintiff
       and the other Bonus Recipients is a violation of the FLSA.
123.   Defendants’ failure to include the calculation of bonuses in the overtime due to Plaintiff
       and the other Bonus Recipients is knowing and willful.
124.   For these violations, Plaintiff and the other Bonus Recipients are entitled to overtime
       wages, liquidated damages, pre-judgment and post-judgment interest, attorneys’ fees and
       costs under the FLSA.
                       COUNT VI: VIOLATION OF THE PMWA
               Individual and Class Action for Bonus Recipients at PA Stores

125.   Plaintiff and the other Bonus Recipients who worked at Defendants’ stores in
                                                                      Page 13 of 15
        Case 2:20-cv-01427-CRE Document 1 Filed 09/21/20 Page 14 of 15




       Pennsylvania have been paid bonuses in addition to their hourly rates.
126.   Plaintiff and the other Bonus Recipients who worked at Defendants’ stores in
       Pennsylvania have regularly worked in excess of 40 hours in workweeks.
127.   Defendants have failed, as a matter of common, nationwide corporate policy and practice,
       to include bonuses in the calculation of the overtime due in overtime weeks for Plaintiff
       and the other Bonus Recipients who worked at Defendants’ stores in Pennsylvania.
128.   Defendants’ failure to include the calculation of bonuses in the overtime due to Plaintiff
       and the other Bonus Recipients who worked at Defendants’ stores in Pennsylvania is a
       violation of the PMWA.
129.   Defendants’ failure to include the calculation of bonuses in the overtime due to Plaintiff
       and the other Bonus Recipients who worked at Defendants’ stores in Pennsylvania is
       knowing and willful.
130.   Plaintiff and the other Bonus Recipients who worked at Defendants’ stores in
       Pennsylvania are entitled to overtime wages, interest, attorneys’ fees and costs for
       Defendants’ violation of the PMWA.
                                    PRAYER FOR RELIEF
131.   WHEREFORE, Plaintiff on behalf of himself and the Putative Class Members
       respectfully request that this Court:
          A. Order Defendants to pay the unpaid overtime compensation owed to Plaintiff and
              the Putative Class Members;
          B. Order Defendants to pay applicable liquidated damages and statutory penalties to
              Plaintiff and the Putative Class Members;
          C. Order Defendants to pay Plaintiff and the Putative Class Members for unpaid non-
              overtime (straight) wages;
          D. Order Defendants to pay pre- and post-judgment interest as well as the litigation
              costs and reasonable attorneys’ fees for Plaintiff and the Putative Class Members;
              and,
          E. Grant such further relief as the Court deems necessary and proper.



                                                                                   Page 14 of 15
       Case 2:20-cv-01427-CRE Document 1 Filed 09/21/20 Page 15 of 15




                                   Respectfully submitted,

                                     s/Joseph H. Chivers
                                   Joseph H. Chivers, Esq.
                                   PA ID No. 39184
                                   The Employment Rights Group, LLC
                                   First & Market Building
                                   Suite 650
                                   100 First Avenue
                                   Pittsburgh, PA 15222
                                   jchivers@employmentrightsgroup.com
                                   Tel: (412) 227-0763
                                   Fax: (412) 774-1994

                                   Counsel for Plaintiff
Dated: September 21, 2020          and similarly situated employees




                                                                      Page 15 of 15
